 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 1 of 7 PageID #: 933




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


       DAVID JAMES BRODIGAN,                     )
                                                 )
                   Plaintiff,                    )
                                                 )
             vs.                                 )          Case No. 4:18-cv-00273-JAR
                                                 )
       BEN E. SWINK, et al.,                     )
                                                 )
                   Defendants.                   )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Victoria Reinholdt, N.P.’s Motion to Dismiss.

(Doc. 86.) Plaintiff David James Brodigan opposes the motion. (Doc. 125.)

                                         Background

       Plaintiff’s suit alleges that he suffered significant pain and permanent injury due to

Defendant’s deliberate indifference to his serious medical needs in violation of the Eighth

Amendment. (Doc. 79.) Plaintiff makes the following allegations in his amended complaint:

Plaintiff is incarcerated in the Eastern Reception and Diagnostic Center in Bonne Terre, Missouri.

In December 2011, he began submitting medical service requests for a hernia. On numerous

occasions, he appeared in person at the prison medical unit to receive medical treatment for the

hernia. In December 2012, an MRI confirmed the presence of an incarcerated inguinal hernia on

the right side of Plaintiff’s groin. He was prescribed medication to relieve pain, tenderness, and

swelling, but asserts that it did not work. Complications caused by the hernia continued throughout

2013 and 2014.

       On October 30, 2014, Plaintiff experienced a significant increase in pain around his hernia

and reported directly to the medical unit. He was ushered into an exam room with Defendant
                                                     1
 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 2 of 7 PageID #: 934




Emilee L. Garcia, R.N., and Reinholdt. Plaintiff alleges that Reinholdt ignored his grimaces and

reactions to the pain caused when she poked and pushed on his hernia. After a short physical

examination, Reinholdt told Plaintiff that he did not have a hernia and that the bulge was “a fat

fleshy build up of hard tissue.” (Doc. 79 at ¶ 14.) Garcia reportedly added that there was no

indication of a hernia diagnosis in Plaintiff’s computerized medical chart. Despite Plaintiff’s

protestations and requests for treatment, Reinholdt sent him away.

       Plaintiff eventually obtained corrective surgery for his hernia in June 2016, but soon after,

he experienced complications related to the surgery that affected his right testicle and penis.

Throughout the treatment for those complications, Plaintiff experienced additional instances of

alleged deliberate indifference not involving Reinholdt.

       Plaintiff filed suit in February 2018, naming Reinholdt among numerous other Defendants

under 42 U.S.C. § 1983, seeking compensatory and punitive damages. (Docs. 1, 79.) Reinholdt

now moves to dismiss the claims against her, arguing that they are time barred, and that Plaintiff

failed to exhaust his administrative remedies and failed to state a claim upon which relief may be

granted. (Doc. 86.) Plaintiff responds, reiterating the facts asserted in his amended complaint and

attaching documents from his medical folder. (Doc. 125.)

                                            Analysis

               Statute of Limitations

       Reinholdt first argues that Plaintiff’s claims against her are barred by the statute of

limitations for § 1983 suits. (Doc. 86 at 3-4.) “Section 1983 claims are analogous to personal

injury claims and are subject to Missouri’s five-year statute of limitations.” Dressel v. Mason, No.

4:19-CV-3294-PLC, 2020 WL 3871145, at *4 (E.D. Mo. July 9, 2020) (citing Sulik v. Taney Cty.,

Mo., 393 F.3d 765, 766-67 (8th Cir. 2005); Mo. Rev. Stat. § 516.120(4)).


                                                     2
 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 3 of 7 PageID #: 935




        Plaintiff’s allegations against Reinholdt are limited to a single examination that took place

on October 30, 2014. (See Doc. 79 at 8-14.) He filed suit in state court on February 15, 2018

(Doc. 1), but he did not name Reinholdt until his amended complaint, which he signed on

December 12, 2019 (Doc. 79 at 33). Allegations against a new party relate back to the date of the

original complaint if, as relevant here, the allegations arose from the same conduct, transaction, or

occurrence described in the original complaint and the new party “knew or should have known

that it would be called on to defend against claims asserted by the newly-added plaintiff.” Plubell

v. Merck & Co., 434 F.3d 1070, 1072 (8th Cir. 2006).

        Reinholdt argues that Plaintiff’s original complaint made broad allegations of inaction by

Corizon employees and “medical person[nel]” and failed to include any facts related to a

misdiagnosis by a Nurse Practitioner, the October 30, 2014, examination, or a reference to the “fat,

fleshy buildup of tissue.” (Doc. 86 at 3-4.) Therefore, Reinholdt asserts, the claim does not relate

back and is thus untimely. (Id. at 4.)

        Reinholdt is correct that Plaintiff’s only reference to his interactions with medical staff

prior to June 22, 2016, is a general allegation that “[f]rom 2011 through 2016, I was experiencing

excruciate[ing] pain as a result of an inguinal hernia,” and that, “[d]uring this period, I filed a

number of medical service reques[ts] with Corizon seeking emergent [t]reatment.” (Doc. 1 at 8.)

He alleges that, “[a]t each encounter . . . [t]he medical person[nel] were deliberately

indifferent . . . .” (Id.)

        The Court concludes that a general reference to medical personnel over a five-year period

is insufficient to put Reinholdt—who treated Plaintiff on a single, brief occasion—on notice that

she would be called on to defend against Plaintiff’s claims. Therefore, Plaintiff’s allegations

against Reinhardt do not relate back to the original filing date. Plubell, 434 F.3d at 1072.



                                                     3
 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 4 of 7 PageID #: 936




Plaintiff’s amended complaint was dated December 12, 2019 (Doc. 79), more than five years after

the events of October 30, 2014, involving Reinhardt. The Court concludes that Plaintiff’s claims

against Reinhardt must be dismissed as time-barred.

               Exhaustion

       Reinhardt also argues that Plaintiff’s claims are barred because he failed to exhaust his

administrative remedies before filing suit. (Doc. 86 at 4-7.) “An inmate must exhaust all available

administrative remedies before bringing a § 1983 suit.” Porter v. Sturm, 781 F.3d 448, 451 (8th

Cir. 2015) (citing 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S. 199, 211 (2007); Burns v.

Eaton, 752 F.3d 1136, 1141 (8th Cir. 2014)). An inmate satisfies the exhaustion requirement by

pursuing “the prison grievance process to its final stage” to “an adverse decision on the merits.”

Id. (quoting Burns, 752 F.2d at 1141). “If exhaustion was not completed at the time of filing,

dismissal is mandatory.” Justus v. Stamps, No. 2:17-CV-80-SPM, 2019 WL 339624, at *1 (E.D.

Mo. Jan. 28, 2019) (citing Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003)). Prisoners may

be excused from the exhaustion requirement only when the system is so complex that an ordinary

prisoner cannot navigate it or where prison administrators are unable, unwilling, or actively

thwarting attempts to provide relief. Id. (citing Ross v. Blake, 136 S. Ct. 1850, 1885-60 (2016)).

       Inmates begin the administrative process by filing an Informal Resolution Request

(“IRR”). Gassel v. Jones, No. 4:16-CV-01663-JAR, 2017 WL 1549775, at *3 (E.D. Mo. May 1,

2017). “The Missouri Department of Corrections’ Grievance Policy requires an inmate to file an

IRR within fifteen calendar days from the date of the ‘alleged incident.’” Id. (citing Baker v.

Bryan, No. 4:14–CV–333–JAR, 2015 WL 7535142, at *4 (E.D. Mo. Sept. 29, 2015)). Plaintiff’s

first documented IRR was filed on March 10, 2016—more than one year after the October 30,

2014, examination by Reinholdt. (See Doc. 79 at ¶ 35.) Thus, he failed to properly exhaust his

administrative remedies related to Reinholdt’s treatment. Further, Plaintiff states that, roughly
                                                    4
 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 5 of 7 PageID #: 937




three months after he filed the IRR, he was transported for surgery to correct the hernia, illustrating

that the administrative review process was available and functioning. Accordingly, the Court

concludes that Plaintiff’s claims against Reinholdt must be dismissed for failure to exhaust

administrative remedies. 42 U.S.C. § 1997e(a)

                Merits

        Lastly, Reinhardt argues that Plaintiff’s deliberate indifference claim against her should be

dismissed on its merits under Federal Rule of Civil Procedure 12(b)(6). (Doc. 86 at 7-10.) To

survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment]

to relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (alteration in original)

(citations omitted). “When ruling on a motion to dismiss [under Rule 12(b)(6)], the district court

must accept the allegations contained in the complaint as true and all reasonable inferences from

the complaint must be drawn in favor of the nonmoving party.” Young v. City of St. Charles, 244

F.3d 623, 627 (8th Cir. 2001).

        “The essential elements of a § 1983 claim are (1) that the defendant(s) acted under color of

state law, and (2) that the alleged wrongful conduct deprived the plaintiff of a constitutionally

protected federal right.” Schmidt v. City of Bella Villa, 557 F.3d 564, 571 (8th Cir. 2009) (citing

DuBose v. Kelly, 187 F.3d 999, 1002 (8th Cir. 1999)). “A public official ‘acts under color of law
                                                       5
 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 6 of 7 PageID #: 938




when he misuses power possessed by virtue of . . . law and made possible only because he was

clothed with the authority of . . . law.’” Ramirez-Peyro v. Holder, 574 F.3d 893, 900 (8th Cir.

2009) (quoting United States v. Colbert, 172 F.3d 594, 596 (8th Cir. 1999)). “[A] public official

acts under color of law when that official ‘abuses the position given to him by the State.’” Id.

(quoting West v. Atkins, 487 U.S. 42, 49-50 (1988)).

       Reinhardt argues that Plaintiff’s allegations are not enough to support a conclusion that she

violated his constitutional rights. (Doc. 86 at 7-9.) “An inmate must rely on prison authorities to

treat his medical needs; if the authorities fail to do so, those needs will not be met.” Estelle v.

Gamble, 429 U.S. 97, 103 (1976). Thus, “deliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain,’ proscribed by the Eighth

Amendment.” Id. at 104 (citing Gregg v. Georgia, 428 U.S. 153, 173 (1976)). Deliberate

indifference claims have “both an objective and a subjective component: ‘The [plaintiff] must

demonstrate (1) that [he] suffered [from] objectively serious medical needs and (2) that the prison

officials actually knew of but deliberately disregarded those needs.’” Jolly v. Knudsen, 205 F.3d

1094, 1096 (8th Cir. 2000) (alterations in original) (quoting Dulany v. Carnahan, 132 F.3d 1234,

1239 (8th Cir. 1997)). In order to state a cognizable claim, however, the prisoner must allege

deliberate acts or omissions; “a complaint that a physician has been negligent in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment under the Eighth

Amendment.” Estelle, 429 U.S. at 106.

       Reinhardt does not dispute that Plaintiff’s hernia was a serious medical need or that it was

known to prison officials; instead, she argues that Plaintiff alleges, at most, mere negligence. (Doc.

86 at 7-10.) The Court agrees. Taking Plaintiff’s allegations as true, Reinhardt misdiagnosed the

hernia and underestimated Plaintiff’s pain.          She may have been rude, dismissive, or



                                                      6
 Case: 4:18-cv-00273-JAR Doc. #: 127 Filed: 08/10/20 Page: 7 of 7 PageID #: 939




“contempt[uou]s” (Doc. 79 at 10), but she provided treatment in the form of a physical

examination. Plaintiff’s complaints that Reinhardt should have been more responsive to his

statements or done more to address his pain amount to an allegation of medical negligence, which

will not support a § 1983 deliberate indifference claim. Estelle, 429 U.S. at 106.

                                          Conclusion

       For the foregoing reasons, the Court concludes that Plaintiff’s § 1983 claim against

Reinhardt is time-barred, unexhausted, and meritless.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Victoria Reinholdt, N.P.’s Motion to Dismiss

(Doc. 86), is GRANTED.



       Dated this 10th day of August, 2020.


                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                    7
